 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHARLES HENRY BRYANT,                               No. 2:17-cv-1411-EFB P
11                         Plaintiff,
12            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
13    SEMS MEDICAL FACILITY, et al.,
14                         Defendants.
15

16           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

18   U.S.C. § 636(b)(1).

19           On April 24, 2019, the court screened plaintiff’s second amended complaint pursuant to

20   28 U.S.C. § 1915A. The court dismissed the complaint for failure to state a claim, explained the

21   deficiencies therein, and granted plaintiff thirty days in which to file a third amended complaint to

22   cure the deficiencies. ECF No. 12. The order warned plaintiff that failure to file an amended

23   complaint could result in the dismissal of this action. The time for acting has passed and plaintiff

24   has not filed an amended complaint or otherwise responded to the court’s order. Thus, it appears

25   that plaintiff is unable to cure the defects in the complaint.

26           Accordingly, it is ORDERED that the Clerk of the Court shall randomly assign a United

27   States District Judge to this action.

28   /////
                                                         1
 1          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for
 2   failure to state a claim as set forth in the April 24, 2019 order (ECF No. 12).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: July 1, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
